Citation Nr: 0600932	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1963 
to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision denied 
entitlement to service connection for PTSD.

In September 2005, a hearing was held before Joaquin Aguayo-
Pereles who is the  Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD), or any other psychiatric disorder, during 
service. 

3.  The veteran did not engage in combat with the enemy and 
he has not provided information which would lead to the 
development of credible supporting evidence that any claimed 
inservice stressor occurred.

4.  There is a current medical diagnosis of PTSD based on 
claimed stressors during and after military service.  

5.  The veteran is not shown to have developed PTSD as a 
result of a verified stressor event during his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Unfortunately, notice to the veteran was not 
done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claim for service connection for PTSD in 
a letter dated September 2003, in which he was informed of 
the requirements needed to establish his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
private medical evidence was received.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records and service personnel records, and attempted 
to verify the veteran's claimed stressors with the service 
department.  Additionally, there is no outstanding evidence 
to be obtained, either by VA or the veteran.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The record contains a large volume of private medical 
evidence showing that the veteran has been diagnosed with 
PTSD.  A March 1999 private treatment record relates that the 
veteran was treated for three separate on-the-job injuries 
stemming from his employment as a postal worker in 1996 and 
1997.  Two of these involved attacks by dogs including a dog 
bite.  The treating physician stated that the veteran had 
"depression and job-related stress disorder."  

An April 1999 letter from C.W., a private psychiatrist, 
indicates that the veteran has a diagnosis of PTSD.  However, 
this letter does not indicate the history or stressors 
considered in making the diagnosis.  

In May 1999, a private psychiatric evaluation of the veteran 
was conducted for worker's compensation purposes.  The 
examiner indicated that the veteran had a diagnosis of PTSD 
which he related on the stress of the on-the-job dog attack 
while the veteran was a mail carrier.  The examiner did 
indicate that these post-service stressors "reactivated 
psychological trauma suffered in Vietnam."  However, the 
military history relied upon in making this determination was 
that the veteran was a solider responsible for construction 
in outlying area, and that the veteran had been previously 
awarded VA disability compensation for a psychiatric 
disability, which is not supported by the evidence of record.  
Subsequent psychiatric diagnoses of PTSD appear to be based 
upon similar vaguely identified inservice stressors

The veteran's private treating psychiatrist, C.W., has 
submitted several additional letters in support of the 
veteran's claim.  A June 2003 letter is indicative of all the 
letters submitted; in this letter the psychiatrist identifies 
the veteran's stressors as being in Vietnam on a base that 
was subjected to sniper fire and not being issued a weapon 
for self defense.  Also indicated were that the veteran 
reported that that a fellow solider was "murdered in his 
sleep by  . . . enemy marauders."  

There is ample medical evidence of record that the veteran 
has a current diagnosis of PTSD.  These private diagnoses 
relate the veteran's disability to various vague stressors 
during service.  Therefore, the missing link in the veteran's 
claim is the absence of credible supporting evidence that the 
claimed inservice stressor occurred.  

The veteran's service medical records are complete.  There is 
no indication in any of the service medical records that the 
veteran had any complaints of, or treatment for, PTSD or any 
other psychiatric disorder during service.  In April 1967 
separation examination of the veteran was conducted and 
psychiatric evaluation was "normal," with no abnormalities 
noted by the examining physician.  

Review of the veteran's service personnel records reveals 
that the veteran had active service from July 1963 to June 
1967.  His discharge papers, DD 214, reveal that he served as 
an aircraft mechanic in the Air Force and that he had service 
in Vietnam for a period of 10 months and 21 days.  Other 
service personnel records confirm that the veteran served in 
Vietnam at Bien Hoa Air Force Base from July to November 
1966, and Tuy Hoa Air Force Base from November 1966 to June 
1967.  Review of the service personnel records does not 
reveal that the veteran was awarded any medals which are 
indicative of combat service.

Based on his military specialty and awards, and his duty 
stations n Vietnam, the Board finds as fact that the veteran 
did not engage in combat with the enemy.  Accordingly, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed non-combat stressor.  38 
C.F.R. § 3.304(f), See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans); Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App 91, 98 (1993).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

The veteran has provided written statements and hearing 
testimony in which he identified his claimed in-service 
stressors.  In June 2003, the veteran provided sworn 
testimony before a Decision Review Officer.  He testified 
that, while stationed at Bien Hoa Air Force Base, there was 
constant mortar and sniper fire and that there were no base 
defenses against the enemy.  Again he claimed that a fellow 
serviceman on base was murdered in his sleep by the enemy, 
and that he had two friends killed in an attack upon their 
jeep.  

In June 2004, the service department responded to the RO's 
request to verify the veteran's claimed stressors.  The 
service department could not verify any of the stressors, 
including the jeep incident, for any of the units or periods 
of time indicated.  

In September 2005, the veteran presented sworn testimony 
before the undersigned Veterans Law Judge.  The veteran's 
testimony was similar to that previously provided.  He 
testified that he was stationed at undefended Air Bases that 
were subjected to enemy fire and that he was not issued a 
weapon for self defense. The veteran did not provided any 
additional information which would permit VA to even begin to 
assist the veteran in developing credible supporting evidence 
that any claimed inservice stressor occurred.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The veteran has 
current medical diagnoses of PTSD.  Review of this evidence 
clearly shows that the veteran has post-service stressors of 
being attacked by dogs during employment as a letter carrier 
with the United States Postal Service.  The evidence also 
reveals that the veteran received Worker's Compensation 
Disability Benefits as a result of the attacks and was 
subsequently diagnosed to have PTSD.  However, there is no 
credible supporting evidence that the claimed inservice non-
combat stressors occurred.  Since the veteran did not engage 
in combat with the enemy, his testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The veteran has provided some information, however, 
the service department has been unable to verify that the 
stressors claimed to have been experienced by the veteran 
during service actually occurred.  Accordingly, service 
connection must be denied because there is no evidence that 
would establish that his PTSD was the result of his military 
service.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


